      Case 6:20-cv-00479-ADA Document 31-1 Filed 10/05/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,                Case No. 6:20-cv-00479-ADA

           Plaintiff,

     v.

DELL TECHNOLOGIES INC., DELL INC.,
AND EMC CORPORATION,

           Defendants.



         DECLARATION OF BRIAN A. ROSENTHAL IN SUPPORT OF
    DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
         Case 6:20-cv-00479-ADA Document 31-1 Filed 10/05/20 Page 2 of 2




        I, Brian A. Rosenthal, declare as follows:

        1.     I am an attorney permitted to practice law before this Court pro hac vice and am

licensed to practice law in New York and the District of Columbia. I am a partner with the law

firm of Gibson, Dunn & Crutcher LLP and counsel of record for Defendants Dell Technologies

Inc., Dell Inc. and EMC Corporation in the above-captioned action. I have personal knowledge

and/or am directly informed of the matters stated below and, if called, would testify to them under

oath.

        2.     Attached here as Exhibit A is a true and correct excerpt from the file history of

U.S. Patent No. 8,402,129. This was retrieved from the United States Patent Office’s website

(https://portal.uspto.gov/pair/PublicPair) on October 3, 2020.

        3.     Attached here as Exhibit B is a true and correct copy of the Dell EMC

OpenManage Essentials Version 2.5 User’s Guide.

        4.     Attached here as Exhibit C is a true and correct copy of the website titled

Changes to the sales and support process for Dell EMC OpenManage Network Manager,

available at https://www.dell.com/support/article/en-us/how16844/changes-to-the-sales-and-

support-processes-for-dell-emc-openmanage-network-manager?lang=en, which was last visited

October 2, 2020.

        5.     Attached here as Exhibit D is a true and correct copy of the Dell EMC

OpenManage NM v.8 User Guide.

        6.     I declare under penalty of perjury that the foregoing is true and correct.

Dated: October 5, 2020
                                              /s/ Brian A. Rosenthal___
                                              Brian A. Rosenthal




                                                 1
